Citation Nr: 1042695	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith




INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in December 2003, and his death certificate 
lists the immediate cause of his death as metastatic lung cancer, 
with multi organ failure and respiratory failure listed as 
conditions leading to death.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  Lung cancer, multi organ failure, or respiratory failure was 
not shown for years after service, and has not been medically 
linked to service.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.309(e), 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Here, the VCAA duty to notify requirements were satisfied by a 
December 2004 letter.  This letter also provided adequate notice 
regarding the Hupp Court requirements applicable to DIC claims.  
In this regard, the Board notes that because the Veteran was not 
in receipt of service connection for any disabilities, properly 
tailored notice need not have included Hupp requirements (1) and 
(2).  The December 2004 letter informed the appellant that the 
evidence must show that the Veteran died from a service-related 
injury or disease; notice that encompasses, in layperson's terms, 
the requirements for substantiating a claim that the Veteran died 
of a condition that warranted service connection.

Also, to whatever extent the decision of the United States Court 
of Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
assigning a disability rating or effective date, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, the 
Board is denying the appellant's claim.  As such, no rating or 
effective date will be assigned.

In addition, it appears that all evidence adequately identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file.  Neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection For The Cause Of The Veteran's Death

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a pre-existing 
injury in the active military, naval or air service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it must 
contribute substantially or materially.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  See 38 C.F.R. § 3.312(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during such service, 
unless there is affirmative evidence that establishes that the 
Veteran was not exposed to any such herbicide agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  In the case of such a Veteran, service 
connection for listed diseases, including lung cancer, will be 
rebuttably presumed if they are manifest to a compensable degree 
within specified periods.

The Board notes further that the Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  In this regard, the Board 
observes that VA has issued several notices in which it was 
determined that a presumption of service connection based upon 
exposure to herbicides used in Vietnam should not be extended to 
certain specific disorders, based upon extensive scientific 
research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 
Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Moreover, an appellant who does not meet the statutory criteria 
for presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The provisions set forth in Combee are applicable 
in cases involving Agent Orange exposure.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

The Veteran died in December 2003; and his death certificate 
lists the immediate cause of his death as metastatic lung cancer, 
with multi organ failure and respiratory failure listed as 
conditions leading to death.  At the time of his death, the 
Veteran was not service-connected for any disability.

The Veteran's service records show that he served aboard the USS 
Constellation during his period of active duty.  He was stationed 
on the ship from approximately August 1964 to May 1965.  The 
record reflects that during this time, the USS Constellation 
sailed in the official waters of Vietnam and that the Veteran 
supported air counterattack operations against the North 
Vietnamese in the Gulf of Tonkin, for which he received the Armed 
Forces Expeditionary Medal.  This does not, however, constitute 
"service in the Republic of Vietnam."  See VAOPGCPREC 27-97 
(O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) [holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland waters 
of Vietnam in order to benefit from the regulation's 
presumption].  Instead, "service in the Republic of Vietnam" 
requires visitation (i.e. setting foot) in Vietnam.  See 38 
C.F.R. §§ 3.307(a), 3.313(a).  Here, there is no evidence that 
the USS Constellation ever came to port or had members disembark 
on the shore of Vietnam.

Therefore, while the record reflects that the Veteran died of 
lung cancer, which is included on the list of diseases associated 
with herbicide exposure, the presumption of service connection 
based on herbicide exposure is not for application in this case. 

As previously discussed, an appellant who does not meet the 
statutory criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's death.

The service treatment records are negative for complaints, 
findings, or treatment of any condition of the respiratory system 
or any organ, including the lungs, with the January 1966 
separation examination reflecting normal clinical evaluation of 
the lungs and chest.

Post-service medical records reveal a May 1995 biopsy finding of 
a left lung mass suggestive of high grade adenocarcinoma.  
Although metastic disease was not ruled out at that time, it was 
later determined that the lung was the primary site of the 
cancer.  The Veteran was treated with chemotherapy and radiation.  
Subsequent records show that the Veteran was admitted to Pasco 
Regional Medical Center in November 2003 with fluid in his lungs.  
Testing revealed recurrence of the lung cancer with metastasis to 
the liver and respiratory failure.  During his hospital stay, the 
Veteran's health continued to deteriorate and he developed multi 
organ failure.  He died in December 2003.  While these records 
note the Veteran's 35-year, three pack a day, history of tobacco 
use and his occupation as a manager for a company making pipe 
fitting valves in a dusty environment, they are silent for any 
mention of herbicides, including Agent Orange, and do not relate 
the Veteran's lung cancer, multi organ failure, or respiratory 
failure to his service decades earlier.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since service can be considered as evidence against a 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the Board finds that there is no medical evidence 
suggesting a link between the Veteran's time in service and his 
lung cancer, multi organ failure, or respiratory failure.  Thus, 
based on the medical evidence before the Board, there is no 
indication that the Veteran's service was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  As 
such, the criteria for service connection for the cause of the 
Veteran's death have not been met, and the appellant's claim is, 
therefore, denied.

The Board recognizes the appellant's contentions that the 
Veteran's death was etiologically related to his period of active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the appellant is able to observe continuity of 
the Veteran's symptomatology, her opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of a 
disorder of the respiratory system, lungs, or any other organ) 
and post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a lung disorder 
until 1995, and no competent medical evidence linking the 
Veteran's death to service) outweigh the appellant's contentions. 

While the appellant may sincerely believe that the Veteran's lung 
cancer is related to his service, in the instant case, she is not 
medically qualified to establish the medical causation of these 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the appellant's opinion is insufficient to 
provide the requisite nexus between the Veteran's service and the 
cause of his death.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  See Gilbert, 1 Vet. 
App. at 58.  The appellant's claim for service connection for the 
cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


